NOT PRECEDENTIAL

        UNITED STATES COURT OF APPEALS
             FOR THE THIRD CIRCUIT
                  ____________

                     No. 09-4653
                    ____________

           UNITED STATES OF AMERICA

                          v.

                 QUINTON WALLACE,
            also known as Quinton Williams,
        also known as Quinton Jerome Williams,
             also known as Quinton Drayton,
               also known as Dagel Gillard

                         Quinton Wallace,
                                      Appellant
                    ____________

APPEAL FROM THE UNITED STATES DISTRICT COURT
  FOR THE EASTERN DISTRICT OF PENNSYLVANIA
           (D.C. Crim. No. 08-cr-00052-001)
       District Judge: Honorable Louis H. Pollak
                     ____________

       Submitted Under Third Circuit LAR 34.1(a)
                   March 15, 2011
                    ____________

Before: RENDELL, BARRY and CHAGARES, Circuit Judges

            (Opinion Filed: March 22, 2011)
                    ____________

                      OPINION
                    ____________
BARRY, Circuit Judge

       Quinton Wallace appeals from an order of the District Court denying his motion to

suppress evidence seized from his home pursuant to a search warrant. At issue is whether

the Court correctly determined that, even though the warrant was invalid, the good-faith

exception to the exclusionary rule applied. We will affirm.

                                            I.

       On January 10, 2008, Special Agent Gary Malone of the Bureau of Alcohol,

Tobacco, Firearms, and Explosives (“ATF”) applied for a warrant to search a home in

Philadelphia where, according to a confidential source (“C/S”), Wallace lived. Attached

as part of the warrant application was Agent Malone‟s affidavit, in which he stated that he

had been an ATF special agent for approximately three years, had participated in

numerous investigations into drug gangs, narcotics distribution, and illegal weapons use

in the Lansdowne Avenue corridor of West Philadelphia, and had worked with

confidential informants during these investigations.

       Specific to his investigation of Wallace, Agent Malone stated that a “reliable” C/S

who was once a low-level drug dealer working in the Lansdowne Avenue corridor had

provided information about Wallace‟s possession of illegal firearms and drugs. App. at

69. The C/S had worked with ATF agents and “[m]uch of the information [previously

provided] has been verified by other sources and none of the [information] has ever been

disproved.” Id. The C/S described the location where Wallace lived and identified


                                            2
Wallace from a photograph. The C/S stated that between November 2007 and late

December 2007, Wallace had been the victim of a “demoralizing” street robbery where

another individual took Wallace‟s gun, a Ruger Model P89 pistol. Id. at 70. The C/S

reported that during approximately the same time period, Wallace engaged in an

unsuccessful robbery of a “drug house,” and that Wallace “would surely be the victim of

retaliation by robbery or shooting.” Id. Agent Malone stated that he found no

corroborating evidence of an attempted drug robbery at the location specified, but that, in

his experience, “parties involved in such incidents do not contact the police due to their

own criminal liability.” Id.

       The C/S further stated that because of these incidents, Wallace was in conflict with

rival drug dealers and was afraid to leave his residence. The C/S claimed to have seen

Wallace at the entrance to his home on January 6, 2008, in possession of a new silver

pistol with a wooden grip. The C/S also claimed to have learned from Wallace on

January 9, 2008 that he was expecting a “fresh supply” of bulk crack cocaine and

marijuana in the very near future. Id. at 71.

       Agent Malone attempted to corroborate the C/S‟s information. He ran a criminal

history check in the Philadelphia Police database, which showed that in six of eight

contacts with police, Wallace‟s address was listed as the address in question, and in all

five of Wallace‟s adult arrests, the arrests had been for drug violations, including one

involving firearms violations. Agent Malone drove to Wallace‟s home and confirmed


                                                3
that it appeared as described by the C/S. He also determined that another wanted person

was listed as residing at Wallace‟s address, and that this person might have access to

Wallace‟s firearm. Based on the information from the C/S and his own investigation,

Agent Malone concluded that “a search of the [] property will yield evidence of violations

of the federal firearms and narcotics laws, including but not limited to felon in possession

of a firearm and using, carrying, or possessing a firearm in furtherance of a drug

trafficking offense.” Id. at 72.

       A magistrate judge signed the search warrant on January 10, 2008. The next day,

ATF agents executed the warrant and found Wallace in possession of a stolen firearm,

ammunition, narcotics, and other evidence of drug trafficking.

       A grand jury indicted Wallace for possession of marijuana with intent to distribute

(Count One); possession of marijuana with intent to distribute within 1,000 feet of a

school (Count Two); possession of a firearm in furtherance of a drug trafficking crime

(Count Three); and possession of a firearm by a convicted felon (Count Four). Wallace

moved to suppress the physical evidence seized. Stating that it was a “close call,” the

District Court concluded that, given the lack of specificity about the basis of the C/S‟s

knowledge and the “minimal corroboration,” Agent Malone‟s affidavit did not “provide a

substantial basis for the magistrate judge‟s finding of probable cause,” and, thus, the

warrant was invalid. Id. at 18. The Court refused to suppress the evidence, however,

because the “affidavit [was] not so plainly lacking in probable cause as to render the


                                             4
searching officers‟ reliance unreasonable.” Id. at 19. Accordingly, the good-faith

exception applied.

       Wallace subsequently pled guilty to Counts Two, Three, and Four, reserving his

right to appeal the District Court‟s ruling on the suppression motion. The Court

sentenced Wallace to ninety-three months of imprisonment followed by eight years of

supervised release. This appeal followed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. We exercise plenary review of

the District Court‟s denial of the motion to suppress. See United States v. Loy, 191 F.3d

360, 365 (3d Cir. 1999). In contrast, “we conduct only a deferential review of the initial

probable cause determination made by the magistrate.” United States v. Stearn, 597 F.3d

540, 554 (3d Cir. 2010).

       Wallace contends that the District Court erred in finding that the agents‟ search of

his home came within the good-faith exception. The government contends that the good-

faith exception applied, and that the Court erred in finding the warrant invalid for lack of

probable cause. We need not address whether the Court erred in finding the warrant

invalid because we find, for the reasons explained below, that it correctly determined that

the good-faith exception applied. See id. at 545 (declining to review probable cause

determinations because good-faith exception applied).

       Even where a warrant has been invalidly issued, a district court need not suppress


                                              5
evidence seized pursuant that warrant “when an officer acting with objective good faith

has obtained a search warrant from a judge or magistrate and acted within its scope.”

United States v. Leon, 468 U.S. 897, 920 (1984); see also Stearn, 597 F.3d at 560-61 (“If

an officer obtains a warrant and executes it in good faith, „there is no police illegality and

thus nothing to deter.‟” (quoting Leon, 468 U.S. at 921)). “The test for whether the good

faith exception applies is „whether a reasonably well trained officer would have known

that the search was illegal despite the magistrate‟s authorization.‟” Loy, 191 F.3d at 367

(quoting Leon, 468 U.S. at 922 n.23).

        Typically, “[t]he mere existence of a warrant [] suffices to prove that an officer

conducted a search in good faith and justifies application of the good faith exception.”

United States v. Hodge, 246 F.3d 301, 307-08 (3d Cir. 2001). There are four

circumstances, however, in which the good-faith exception is not applied:

       (1) the magistrate issued the warrant in reliance on a deliberately or
       recklessly false affidavit;

       (2) the magistrate abandoned his judicial role and failed to perform his
       neutral and detached function;

       (3) the warrant was based on an affidavit so lacking in indicia of probable
       cause as to render official belief in its existence entirely unreasonable; or

       (4) the warrant was so facially deficient that it failed to particularize the
       place to be searched or the things to be seized.

Stearn, 597 F.3d at 561 n.19 (internal quotation marks and citation omitted).

       Wallace relies on the “so lacking in indicia of probable cause” circumstance, citing


                                               6
primarily to an opinion from the Sixth Circuit where the court reversed the denial of a

suppression motion after finding that a search warrant based on an informant‟s tip lacked

probable cause and that the good-faith exception did not apply. See United States v.

Weaver, 99 F.3d 1372, 1377-81 (6th Cir. 1996). In finding that the officer who obtained

the warrant and executed the search was not entitled to the good-faith exception, the Sixth

Circuit noted that the officer

       1) possessed no prior personal knowledge of any unlawful activity by this
       suspect, or at the suspect residence, other than an old conviction on
       completely unrelated circumstances; 2) possessed no present personal
       knowledge of any connection between this suspect and marijuana
       possession or distribution; 3) had not personally seen any marijuana at the
       suspect residence nor conducted any visual reconnaissance of the property
       to determine whether marijuana was likely to be present on the property;
       and 4) possessed only third-party hearsay information about a possible
       marijuana grow operation on the property. With little firsthand information
       and no personal observations, [the officer] should have realized that he
       needed to do more independent investigative work to show a fair probability
       that this suspect was either possessing, distributing, or growing marijuana.

Id. at 1380. The court concluded that “a reasonably prudent officer would have sought

greater corroboration to show probable cause and therefore [we] do not apply the Leon

good faith exception on the facts of this case.” Id. at 1381.

       The facts here present a case very different from Weaver. Agent Malone‟s review

of Wallace‟s criminal history showed that all five of Wallace‟s prior arrests as an adult

had been for drug violations, and one involved firearms, and, thus, were related to the

crimes under investigation here. In contrast, in Weaver, the only relevant criminal history

involved a firearms offense, which was unrelated to marijuana distribution, the crime

                                             7
under investigation there. Id. at 1375. Additionally, while the Sixth Circuit faulted the

investigating officer for failing to conduct surveillance to determine whether marijuana

was “likely to be present on the property,” id. at 1380, such first-person investigation was

likely impossible in this case because the suspected crimes involved unlawful possession

and use of a firearm—an easily concealable item—and Agent Malone had information

that Wallace was afraid to leave his home, making first-person investigation even more

improbable. Finally, we note that in Weaver, the Sixth Circuit was influenced by its

determination that the affidavit in support of the search warrant contained only “bare

bones” information filled in by hand between otherwise “boilerplate language.” See id. at

1379-80. In contrast, the affidavit here contained several typewritten pages of

particularized descriptions of the C/S‟s observations and Agent Malone‟s attempts at

corroboration.

       Taking all of the circumstances into consideration, we cannot say that a reasonably

well-trained officer who reviewed the affidavit and search warrant would have known

that the search was illegal. The affidavit provided a general description of the C/S and

noted that the C/S previously had provided information that never had been disproved,

including information relevant to the investigation of the Lansdowne Avenue Gang, of

which Wallace was suspected to be a member. The affidavit then explained, in detail,

criminal events that the C/S had witnessed or learned of, as well as Agent Malone‟s

attempts to verify the information and his reasons for why an immediate search was


                                             8
necessary. The Magistrate Judge used her judgment and found probable cause to issue

the warrant. Our case law instructs that in circumstances such as this, where the affidavit

contained more than “mere conclusory assertions or a single piece of evidence which the

law of the stationhouse shop would recognize as clearly insufficient,” and where a

magistrate has found probable cause, then “officers are entitled to rely” on the

magistrate‟s findings and the good-faith exception applies. United States v. Williams, 3

F.3d 69, 74 (3d Cir. 1993).

                                            III.

       We will affirm the order of the District Court.




                                             9